Exhibit 10.2
 
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”), dated as of
February 17th, 2006, is entered into by and between NYFIX, Inc., a New York
Corporation with offices at 100 Wall Street, 26th Floor, New York NY 10005 (the
“Company”) and Keith R. Jamaitis, (the “Executive”). Each of the Company and the
Executive shall be referred to herein as a “Party;” or, taken together, the
“Parties.” In consideration of the mutual promises and agreements contained
herein and for other good, valuable, and received consideration, Executive and
the Company agree as follows:


1.    Executive’s last day of employment with the Company is December 31, 2005
(the “Effective Date”). As of December 31, 2005, Executive has relinquished all
responsibilities and positions he holds as of that date as an officer or
director of NYFIX, Inc. and all of its subsidiaries.


2.    (a) Company officials have informed Executive regarding the benefits
Executive has a right to receive upon the termination of employment from the
Company, as described in the attached separation letter, and explained to
Executive that in addition to those benefits, the Company will give Executive
certain severance benefits outlined in this Agreement (“Severance Benefits”) if,
and only if, Executive signs this Agreement and complies with its terms.
Executive understands that Executive is not entitled to the Severance Benefits
except under this Agreement.


(b)    Executive acknowledges and agrees that he has 90 days from December 31,
2005 to exercise any options validly granted to Executive under the NYFIX, Inc.
2001 Stock Option Plan or the NYFIX, Inc. or the Amended and Restated 1991
Incentive and Nonqualified Stock Option Plan that were vested as of December 31,
2005, as reflected in the Statement attached as Exhibit A, and that such
exercise shall be in accordance with the procedures attached as Exhibit B. 
 
(c)    In consideration of Executive signing this Agreement and in exchange for
the promises, covenants, and waivers set forth herein (and without any other
legal obligation to do so), the Company agrees to: (i) pay Executive One hundred
and ninety three thousand eight hundred and forty six dollars and fifteen cents
($193,846.15), which is equal to 32 weeks’ salary, which would not otherwise be
paid, minus required and authorized withholding deductions; and (ii) provide
continuation, paid for by NYFIX, Inc. for 32 weeks, which is the period of time
equal to the total number of weeks payable as the severance amounts described in
subsection (i) above, of group medical and dental benefits under the provisions
of the Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1985. Following
the 32-week period, Executive may continue health insurance coverage until the
end of the COBRA period by paying the monthly insurance premium in full each
month, provided that Executive meets all applicable eligibility requirements.
 
3.    (a) In consideration of the payment and benefits described in this
Agreement, the covenants and agreements included herein, and for other good and
valuable consideration, Executive, on behalf of Executive and Executive’s heirs,
administrators, representatives, executors, successors, and assigns, hereby
expressly and irrevocably waives, releases, acquits and forever discharges the
Company and its current and former parent companies, affiliates, subsidiaries,
divisions and related entities and the current and former Executives,
executives, managers, officers, directors, owners, shareholders, investors,
representatives, administrators, fiduciaries, agents, attorneys, insurers,
successors and assigns of each of them and Executive benefit programs of any of
them (and the trustees, administrators, fiduciaries and insurers of any such
programs) and any other person acting by, through, under, or in concert with any
of the aforementioned persons or entities (collectively, the “Company Released
Parties”) from all debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits, actions, causes of action,
counterclaims, crossclaims,



--------------------------------------------------------------------------------




judgments, damages, expenses, claims or demands, in law or equity, which
Executive ever had, now has, or which may arise in the future, regarding any
matter arising on or before the date of Executive’s execution of this Agreement,
including but not limited to all claims (whether known or unknown) regarding
Executive’s employment with or termination of employment from the Company or any
current or former subsidiary or affiliate of the Company, all claims based on
any contract (express or implied, including any employment agreement between the
Company and Executive), fraud, misrepresentation, stock fraud, defamation,
wrongful termination, estoppel, retaliation, intellectual property, personal
injury, spoliation of evidence, emotional distress, public policy, wage and hour
law, statute or common law, claims for severance pay, claims related to stock
options, whether stock option grants, stock option exercises (or non-exercises)
or otherwise, health benefits and/or fringe benefits, claims for attorneys’
fees, vacation pay, sick pay or bonuses, debts, accounts, any benefit plan, any
claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies, attorneys’ fees, any tort, all claims arising under any
federal, state or local statute, law, rule, regulation or ordinance, all claims
for alleged discrimination based upon any protected category, including race,
color, sex, age, religion, sexual orientation, disability or national origin,
including any claim, asserted or unasserted, which could arise under Title VII
of the Civil Rights Act of 1964; the Age Discrimination in Employment Act of
1967; the Americans with Disabilities Act of 1990; the Executive Retirement
Income Security Act of 1974; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1991; the Fair Labor Standards Act; the New York State Human
Rights Law; the New York City Human Rights Law; the Connecticut Fair Employment
Practices Act; or any other federal, state or local statute, law, rule,
regulation or ordinance of any kind. Executive does not waive or release: (i)
any claim regarding any matter arising after the execution of this Agreement;
(ii) any claim Executive may have against any employee benefit and/or pension
plan or funds for accrued and vested benefits under any Company employee benefit
plan or vested stock options; or (iii) any claim that Executive may have for
defense and indemnification under the terms of the Company by-laws or insurance
policies (including Directors & Officers policies) with respect to actions or
conduct that occurred on or before the Effective Date, regardless of whether the
Executive makes the claim before or after the Effective Date, provided that the
Executive makes any such claim in a timely manner.


(b)    Except as otherwise provided in paragraph 20 of this Agreement, Executive
hereby represents and agrees that Executive has not filed any lawsuit against
the Company or any other Company Released Party or filed or caused to be filed
any charge or complaint against the Company or any other Company Released Party
with any municipal, state, or federal agency charged with the enforcement of any
law. Except as otherwise provided in paragraph 20 of this Agreement, Executive
also agrees, to the extent consistent with applicable law, not to initiate any
legal action, charge, or complaint against the Company or any other Company
Released Party in any forum whatsoever in connection with the claims released by
Executive in this Agreement. In addition, to the extent any such action may be
brought, Executive expressly waives any claim to any form of monetary or other
damages, or any other form of recovery or relief in connection with any such
action, or in connection with any action brought by a third party.
 
(c)    The Company hereby waives, releases and discharges Executive from any
claims it may have against him, whether known or unknown, which the Company ever
had, now has or which may arise in the future regarding any matter arising on or
before the date of execution of this Agreement, including but not limited to all
claims, whether known or unknown, regarding Executive’s employment with or
termination of employment from the Company or any current or former subsidiary
or affiliate of the Company, except the Company does not waive or release: (i)
any claim regarding any matter arising after the execution of this Agreement;
(ii) any claim regarding any act of Executive that would constitute a criminal
act under state or federal law; or (iii) any claim regarding any willful
misconduct or gross negligence on the part of the Executive materially injurious
to the Company, any
 

--------------------------------------------------------------------------------




of its subsidiaries or affiliates, or any customer or supplier of the Company or
any of its subsidiaries or affiliates.
 
(d)    Executive represents and warrants that Executive is the sole owner of the
claims Executive releases herein and has not directly or indirectly transferred
or assigned any such claims to anyone else, and Executive has the full right and
power to execute the releases and agreements in this Agreement.
 
4.    Subject to the provisions of Section 3, Executive acknowledges and
understands that Executive is releasing claims against Released Parties
regarding any matter arising on or before the Effective Date, and that Executive
has released and waived claims and rights hereunder knowingly and voluntarily,
in exchange for consideration in addition to anything of value to which such
Party already is entitled.


5.    [Intentionally omitted]


6.    Executive acknowledges that employment with the Company has brought
Executive into close contact with many confidential affairs of the Company,
including information about the Company’s trade secrets, proprietary
information, products and methods, client lists, financial affairs, books and
records, commitments, procedures, plans and prospects, products and technologies
in development, strategies, current or prospective transactions or business of
the Company, costs, profits, markets, sales, products, key personnel, pricing
policies, operational methods, technical processes, business affairs and
methods, and other information not readily available to the public
(collectively, “Confidential Information”). Executive further acknowledges that
the business of the Company is international in scope, that its products and
services are marketed throughout the world, that the Company competes in nearly
all of its business activities with other entities that are or could be located
in nearly any part of the world, and that the nature of Executive’s services,
position and expertise are such that Executive is capable of competing with the
Company from nearly any location in the world. In recognition of the foregoing,
Executive hereby covenants and agrees:
 
(a)    Executive shall keep secret all confidential and proprietary matters of
the Company, including the Confidential Information, and shall not intentionally
disclose such matters to anyone outside of the Company at any time, except with
the Company’s written consent, provided that: (i) Executive shall have no such
obligation to the extent such matters are or become publicly known other than as
a result of Executive’s breach of any obligation hereunder; and (ii) Executive
shall have no such obligation to the extent such matters are received by
Executive from a third party with the right to disclose it.
 
(b)    Executive shall keep every term of this Agreement confidential and will
not hereafter disclose the existence of this Agreement, the fact that a
separation agreement was being discussed or considered, the substance or
contents of this Agreement, or the amount or fact of payment of money or
provision of benefits (collectively “Separation Issues”) to any person or
persons, or engage in any other conduct that suggests the negotiation or
existence or amount or extent or terms of this Agreement; provided, however,
that (i) Executive may disclose the fact, existence and terms of the
non-solicitation, non-compete, and confidentiality provisions set forth in this
Section 6 to prospective employers and business partners who request such
information; (ii) Executive may disclose information concerning the Separation
Issues to Executive’s tax advisors, attorneys, and immediate family, provided
that Executive inform such individuals that they must not reveal such
information to any third party and must maintain the strictest confidentiality
regarding such information; and (iii)



--------------------------------------------------------------------------------




Executive may disclose the information described in Sections 6(a) and (b) of
this Agreement pursuant to a subpoena, court order, or other judicial or
regulatory or governmental process, provided that Executive shall first notify
the Company in writing of the request for such disclosure and cooperate fully
with the Company to legally resist disclosure of the information prior to actual
compliance with the request.
 
(c)    Executive agrees that Executive will not denigrate, disparage, defame,
impugn or otherwise damage or assail the reputation or integrity of the Company.
The Company agrees that it will not denigrate, disparage, defame, impugn or
otherwise damage or assail the reputation or integrity of the Executive.
 
(d)    Executive Agrees to cooperate with the Company in connection with any
current or future inquiries or investigations by any governmental authority or
agency (e.g. SEC), or any lawsuit by any third party involving the company, its
officers and directors (present or past), or the Executive. The Company shall
advance Executive reasonable legal and other expenses incurred in obtaining
representation for such inquiry, investigation or lawsuit upon: (i) receipt of
notice from Executive of such inquiry, investigation or lawsuit; (ii) approval
of Company’s Board of Directors for such advancement of expenses, which approval
will not be unreasonably withheld; (iii) an undertaking by Executive to repay
such advances where required by applicable law; and (iv) documentation of such
expenses as is reasonably requested by the Company.
 
(e)    Executive reserves all rights to any applicable defense or
indemnification under the terms of the Company’s by-laws or insurance policies
(including Directors & Officers policies) with respect to actions or conduct
that occurred on or before the Effective Date, regardless of whether Executive
makes such a claim before or after the Effective Date, provided that Executive
makes any such claim in a timely manner.
 
(f)    Executive shall not, for a period of 12 months after the Effective Date,
without the prior written consent of the Company: (i) employ or solicit for
employment, directly or indirectly, on Executive’s own behalf or on behalf of
any entity with which Executive is affiliated, any person who was employed by
the Company, or any of its subsidiaries or affiliates, at any time within the 12
months prior to the Effective Date; or (ii) induce or encourage any such person
to leave the employ of the Company, or any of its subsidiaries or affiliates.
This provision shall not apply to any employee of the Company terminated as of
the Effective Date.
 
(g)   Executive shall not, for a period of 32 weeks after the Effective Date,
without the prior written consent of the Company, accept any employment, provide
any services, advice or information, or assist or engage in any activity,
directly or indirectly, with any Competing Business (as defined below), whether
as an Executive, owner, consultant, independent contractor, partner, joint
venturer, or in any other capacity, whether paid or unpaid; provided, however,
that the foregoing shall not be deemed to prohibit Executive from acquiring,
solely as an investment and through market purchases, securities of any entity
which are registered under Section 12(b) or 12(g) of the Securities Exchange Act
of 1934 and which are publicly traded, so long as Executive is not part of any
control group of such entity and such securities, if converted, do not
constitute more than five percent (5%) of the outstanding voting power of that
entity.
 
(h)   Executive shall not, for a period of 12 months after the Effective Date,
without the prior written consent of the Company, directly or indirectly solicit
or encourage, or attempt to solicit or encourage, any client or customer of the
Company or its affiliates with whom Executive had
 

--------------------------------------------------------------------------------


 
dealings or about whom Executive acquired confidential or proprietary
information during employment with the Company to do business with any Competing
Business.
 
(i)    For purposes of this Agreement, “Competing Business” means the following
companies: Advanced Financial Applications, Brass (a subsidiary of SunGard),
Flextrade, LLC, Portware, LLC, royalblue group, Lava Trading, TNS, and any
division of Thomson Financial that directly competes with the Company or any of
its subsidiaries or affiliates.
 
(j)    Executive acknowledges that: (i) the terms of this Section 6 are
reasonable and necessary to protect the Company’s legitimate interests;
(ii) this Section’s restrictions will not prevent Executive from earning or
seeking a livelihood; (iii) this Section’s restrictions shall apply wherever
permitted by law; and (iv) Executive’s violation of any of this Section’s terms
would irreparably harm the Company. In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of this Agreement, if Executive violates any of the provisions of this Section
6, the Company shall have the right and remedy to have such provisions
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Executive agrees that if Executive sues or
otherwise initiates a legal action against the Company or any of the Company
Released Parties asserting any claims that are released in Section 3 hereof, or
if Executive breaches any promise made in this Section 6, Executive will pay the
reasonable attorneys’ fees, costs, and damages that the Company or any Company
Released Party may incur as a result thereof, and all remaining provisions of
this Agreement shall remain in full force and effect.
 
(k)    In the event that any court of competent jurisdiction determines that any
paragraph or clause of this Section 6 is not enforceable or is void due to
public policy or for any other reason, then the paragraph or clause involved
shall be redrafted as consistent as possible with the intent of this Section 6
so as to be enforceable. In the event such paragraph or clause cannot be so
drafted, then such paragraph or clause shall be deemed to not be a part of this
Section 6, and all other provisions of this Section 6 and this Agreement shall
remain in full effect and enforceable.
 
7.    Executive understands and agrees that Executive’s obligations under
Section 6 above are material inducements to the Company to enter into this
Agreement. Without limiting the Company Released Parties’ remedies in any way,
Executive agrees that the Company and the other Released Parties shall be
entitled to seek specific enforcement or any other mode of injunctive and/or
other equitable relief (without the necessity of showing any actual damage or
posting a bond or furnishing any other security) to prevent any breach of
Section 6 and/or to enforce their rights under such Section by any court having
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company or another
Company Released Party, as the case may be, and that money damages will not
provide an adequate remedy to the Company or any other affected Company Released
Party. Nothing in this Section 7 shall be construed to limit the right of the
Company or any other affected Company Released Party to collect money damages if
Executive breaches any provision of this Agreement, including, without
limitation, Section 6 hereof. Executive agrees to reimburse the Company Released
Parties for all costs and expenses (including without limitation court costs and
reasonable attorneys’ fees) incurred by any of them in enforcing any provision
of this Agreement.
 
8.    Executive agrees that Executive will cooperate fully with the Company in
the resolution of any disputes or litigation which the Company may face for
which Executive may have knowledge of any facts or events, material or otherwise
and, except where prohibited by applicable law, Executive will not voluntarily
discuss any such disputes, litigation, facts or events with anyone
 

--------------------------------------------------------------------------------


 
other than the Company. The Company agrees that any such requests for
cooperation will be reasonable and where feasible shall occur during
non-business hours unless by mutual agreement. The Company agrees to reimburse
Executive for any reasonable costs incurred by Executive in connection with
carrying out Executive’s obligations under this section 8.
 
9.    Within two business days after the Effective Date, Executive will return
to the Company all remaining files, memoranda, documents, records, copies of the
foregoing, the Company-provided credit cards, keys, building passes, security
passes, access or identification cards, computer and telephone equipment, and
any other property of the Company in Executive’s possession or control,
including any written, electronic, or computerized materials, records, files,
and documents made by Executive or coming into Executive’s possession during the
course of employment with the Company which contain or refer to the Confidential
Information. Executive agrees that if Executive owes any amounts to the Company
for non-business-related charges on a Company-issued credit card or cellular
telephone or otherwise, Executive hereby authorizes the Company to deduct the
full value of such amounts from any payments owed to Executive under this
Agreement, up to a maximum of $500 per bi-weekly pay period.
 
10.    Nothing in this Agreement is intended to or shall be construed as an
admission by the Executive, the Company or any other Released Party that any of
them violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to Executive,
the Company or any of the other Executive or Company Released Parties or
otherwise. Each of the Executive, the Company and other Released Parties
expressly denies any such illegal or wrongful conduct.
 
11.    This Agreement constitutes the entire agreement between Executive and the
Company with respect to the subject matter hereof, and supersedes and cancels
all prior written or oral agreements, if any, between Executive and the Company
with respect to such subject matter, including any Employment Agreement between
Executive and the Company. Executive affirms that, in entering into this
Agreement, Executive is not relying upon any oral or written promise or
statement made by anyone at any time on behalf of the Company.
 
12.    Executive agrees to send all communications to the Company in writing, by
certified or overnight mail, addressed as follows (or in any other manner the
Company notifies Executive to use):
 
Maria Caro-Rainford
Director-Human Resources
NYFIX, Inc.
333 Ludlow Street
Stamford Harbor Park
Stamford, CT 06902


with a copy to:
Brian Bellardo
General Counsel
NYFIX, Inc.
333 Ludlow Street
Stamford Harbor Park
Stamford, CT 06902
 

--------------------------------------------------------------------------------


 
13.    No provisions of this Agreement may be modified, waived, amended or
discharged except by a written document signed by Executive and a duly
authorized Company officer.
 
14.    This Agreement binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all Company
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns. This Agreement binds the Company and its
successors and assigns and will inure to the benefit of Executive’s heirs,
administrators, representatives, executors, successors, and assigns.
 
15.    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect. A waiver of any
condition or provision of this Agreement in a given instance shall not be deemed
a waiver of such condition or provision, or any other condition or provision, at
any other time. If any provision, term or clause of this Agreement is declared
illegal, unenforceable or ineffective in a legal forum, such provision, term or
clause shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon both parties.
 
16.    The validity, interpretation, construction, and performance of this
Agreement shall be governed by the internal laws of the State of New York
(excluding any that mandate the use of another jurisdiction’s laws). The parties
agree that any action to enforce the terms of this Agreement shall be brought in
state or federal court located in the County of New York, New York; provided,
however, that an action by the Company to enforce its rights under Section 6 may
be brought in any court of competent jurisdiction, which court shall apply the
internal laws of the State of New York (excluding any that mandate the use of
another jurisdiction’s laws).
 
17.    This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute the
same instrument.
 
18.    This Agreement shall be construed as a whole according to its fair
meaning, and shall not be construed strictly for or against Executive or the
Company. Unless the context indicates otherwise, the singular or plural number
shall be deemed to include the other.
 
19.    Any compensation or benefits payable under this Agreement shall be
subject to applicable federal, state and local withholding taxes and allowances,
where appropriate.
 
20.     Notwithstanding any other provision of this Agreement to the contrary:
 
(a)     The Company and Executive agree that, by entering into this Agreement,
Executive does not waive rights or claims that may arise after the date this
Agreement is executed.
 
(b)     The Company and Executive agree that this Agreement shall not affect the
rights and responsibilities of the Equal Employment Opportunity Commission (the
“EEOC”) to enforce the ADEA and other laws, and further agree that this
Agreement shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The Company and Executive further agree that Executive
knowingly and voluntarily waives all rights or claims (that arose prior to
Executive’s execution of this Agreement) that Executive may have against the
Releasees, or any of them, to receive any benefit or remedial relief (including,
but not limited to, reinstatement, back pay, front pay, damages, and attorneys’
fees) as a
 

--------------------------------------------------------------------------------


 
consequence of any charge filed with the EEOC, and of any litigation concerning
any facts alleged in any such charge.
 
(c)    This Agreement shall not affect or be used to interfere with Executive’s
protected right to test in any court, under the Older Worker Benefit Protection
Act, or like statute or regulation, the validity of the waiver of rights set
forth in this Agreement.
 
(d)    The Company and Executive agree that, for a period of seven (7) days
following the execution of this Agreement, Executive has the right to revoke
this Agreement by written notice to:


Maria Caro-Rainford
Director-Human Resources
NYFIX, Inc.
333 Ludlow Street
Stamford Harbor Park
Stamford, CT 06902


with a copy to:
Brian Bellardo
General Counsel
NYFIX, Inc.
333 Ludlow Street
Stamford Harbor Park
Stamford, CT 06902


The Company and Executive further agree that this Agreement shall not become
effective or enforceable until the eighth (8th) day after the execution of this
Agreement; and that in the event Executive revokes this Agreement prior to the
eighth (8th) day after the execution of this Agreement, this Agreement, and the
promises contained in this Agreement, shall automatically be deemed null and
void.
 
(e)    The Company hereby advises and urges Executive in writing to consult with
an attorney prior to executing this Agreement. Executive represents and warrants
that the Company gave Executive a period of at least forty-five (45) days in
which to consider this Agreement before executing this Agreement, and that at
the commencement of such greater than forty-five (45) day period the Company
provided to Executive a copy of Exhibit C, which is annexed hereto.
 
(f)     Executive’s acceptance of the monies paid by the Company, as described
in Paragraph 2(c) of this Agreement, at any time more than seven (7) days after
the execution of this Agreement shall constitute an admission by Executive that
Executive did not revoke this Agreement during the revocation period of seven
(7) days; and shall further constitute an admission by Executive that this
Agreement has become effective and enforceable.
 
(g)    If Executive executed this Agreement at any time prior to the end of the
greater than forty-five (45) day period that the Company gave Executive in which
to consider this Agreement, such early execution was a knowing and voluntary
waiver of Executive’s right to consider this Agreement for at least forty-five
(45) days, and was due to Executive’s belief that Executive had ample time in
which to consider and understand this Agreement, and in which to review this
Agreement with an attorney.
 

--------------------------------------------------------------------------------


 
CONSULT WITH A LAWYER BEFORE SIGNING THIS AGREEMENT AND RELEASE.
BY SIGNING THIS AGREEMENT YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.
 
THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, UNDERSTAND EACH OF ITS
TERMS, AND INTEND TO BE BOUND THEREBY:
 
 Executive Name
 
   NYFIX, INC.
By:
/s/ Keith Jamaitis
 
By:
/s/ Brian Bellardo
 
 (Please sign)
 
     
Date:
2/17/2006
 
Title:
Secretary and General Counsel
     
Date:
2/21/2006




--------------------------------------------------------------------------------




EXHIBIT A
   

 Grant Detail Report
  NYFIX, Inc.

 
From / / to / /
As of 12/31/2005
 

 
Keith Jamaitis
796 Eleven O’Clock Road
Fairfield, CT 06824
                 
Grant Date
Expiration Date
Plan ID
Grant Type
Options Granted
Option
Price
Options Outstanding
Options
Vested
Options Exercisable
                                   
1/2/1998
3/30/2006
1991 SOP
Incentive
22,500
$3.390000
2,650
22,500
2,650
                   
Transactions
               
Date
Type
 
Options
Price
 
 
 
 
6/9/2000
Exercise
 
14,850
$39.880000
 
 
 
 
6/21/2002
Exercise
 
5,000
$9.250000
 
 
 
                                   
10/14/1998
3/30/2006
1991 SOP
Incentive
13,500
$2.640000
9,000
13,500
9,000
                   
Transactions
               
Date
Type
 
Options
Price
 
 
 
 
6/9/2000
Exercise
 
4,500
$39.880000
 
 
 
                                   
4/13/1999
3/30/2006
1991 SOP
Incentive
2,250
$3.000000
1,125
2,250
1,125
                   
Transactions
               
Date
Type
 
Options
Price
 
 
 
 
6/9/2000
Exercise
 
1,125
$39.880000
 
 
 
                                   
1/25/2000
3/30/2006
1991 SOP
Incentive
6,750
$14.750000
6,750
6,750
6,750
                                   
10/23/2001
3/30/2006
2001 SOP
Non-Qualified
12,500
$12.020000
12,500
12,500
12,500
                                   
10/23/2001
10/22/2002
2001 SOP
Non-Qualified
12,500
$12.020000
0
12,500
0
                   
Transactions
               
Date
Type
 
Options
Price
 
 
 
 
10/22/2002
Cancel: Expired
 
12,500
 
 
 
 
                                   
6/10/2002
3/30/2006
2001 SOP
Non Qualified
11,370
$8.500000
11,370
11,370
11,370
                                   
6/10/2002
3/30/2006
2001 SOP
Incentive
18,630
$8.500000
18,630
18,630
18,630
                                   
8/16/2002
3/30/2006
2001 SOP
Incentive
24,000
$3.920000
24,000
24,000
24,000
                                   
2/23/2004
3/30/2006
2001 SOP
Incentive
10,000
7.056000
3,334
3,334
3,334
                   
Transactions
               
Date
Type
 
Options
Price
 
 
 
 
12/30/2005
Cancel: Terminated
 
6,666
 
 
 
 
                                   
Optionee Total
     
134,000
 
89,359
127,334
89,359
                 




--------------------------------------------------------------------------------




EXHIBIT B


NYFIX, Inc.
Employee Stock Option Exercise Form
 


Employee Name_______________________________________________________________
 
Social Security Number / National Insurance Number
___________________________________
 
Address_____________________________________________________________________
 
 _____________________________________________________________________
 
City ________________________________ State ________ Zip /Postal Code
______________
 
Exercise of _____________ shares at ___________ per share exercise price equals
$US_______, which I agree to remit to NYFIX when I am requested to do so.
 
Employee’s original per share exercise price _______________ granted on
____/____/____ (price may be different that the above price due to stock
splits)  (mm/ dd /year)


Name(s) to be reflected on stock
certificate___________________________________________
 
NOTE: Stock certificates will be issued in electronic form via the DWAC system.
In order to facilitate this you must provide the name of your brokerage firm and
your brokerage account number. If you do not want your shares issued
electronically and you want to receive the actual stock certificate, leave the
following brokerage lines blank and notify the company in writing that you want
the shares issued in certificate form and provide a mailing address.


Employee Brokerage Firm Name ___________________________________________________
 
Employee Brokerage Account # ___________________________________________________
 
Employee Brokerage DTC # ______________________________________________________
 
Employee Signature____________________________________________________________
 
Date ____/____/____
    (mm / dd /year)
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
_ _ _ _ _ _ _ _ _ _ _ _ _
                                (Company use only)
 




--------------------------------------------------------------------------------



 
Stock Option Control Number _______________


Letter sent to Transfer Agent ____ yes


Issuance notification sent to employee ___yes
 

--------------------------------------------------------------------------------




NYFIX, Inc.
Employee Stock Option Exercise Process




Introduction: NYFIX will issue shares when the procedures below are followed for
valid Options and when the company is in a position to issue shares. If the
Company is not in a position to issue shares your request to exercise will
remain in force until the Company is in a position to issue shares, at which
time you will be asked to make the appropriate payment. When you make the
payment, the Company will deliver shares.  On the date that the Company issues
you shares, it will take note of the market price of the Company’s common stock
on the date your exercise notice was received. 


Special note for existing employees with valid Options: You may exercise your
valid Options at any time when there are no restrictions against exercising. The
Company will advise you when such restrictions are in place and when they have
been lifted.


Special note for ex-employees, separated from the Company: You have 90 days from
the day of your separation to exercise any valid Options that were vested as of
the day of your separation.  If you do not so notify NYFIX all your rights under
the Stock Option Plan expire at the end of the 90-day period. 


Notes: 

 
1.
The term employee below refers to either an existing employee or an ex-employee,
separated from the Company.

 
2.
This procedure addresses situations where payment for and delivery of shares of
NYFIX stock will be completed before December 31, 2006, unless otherwise
determined.



STEP 1:  Employee complete and sign the Employee Stock Option Exercise Form


STEP 2: Employee submit completed Stock Option Exercise Form to Human Resources,
Attention: Maria Caro-Rainford. Form submission is a two step process. Both
steps must be completed, within the noted time frames, for the exercise to be
valid
 
·
Email a copy of the completed Stock Option Exercise Form (obviously without
signature) to Maria. The business date the email is received by Maria is the
date of the exercise. Emails received after 5pm NY time will be dated the next
business day for exercise purposes. Emails received on a non business day will
be dated the next business date for exercise purposes.

·
Send or hand deliver the original, signed form to any HR representative within 3
business days of the email. HR will email a confirmation of receipt when the
signed form is received. Advise HR is this confirmation is not received within 4
business days of the original email.

 
STEP 3:  After receipt of signed Employee Stock Option Exercise Form, NYFIX will
advise employee if the Company is in a position to issue shares. NYFIX will
request payment for the shares to be exercised when the shares will be issued.


STEP 4:  Employee, when NYFIX requests payment:


Arrange for US$ payment to be made for exercise of options (exercise price x
number of shares being exercised). Checks should be made payable to NYFIX, Inc.
If payment is via a personal check, NYFIX will wait 5 business days before
processing the exercise. If payment will be via wire transfer, please use the
following instructions:



--------------------------------------------------------------------------------


 

 
·
[Contact and Bank Account Information Omitted]



or, mail to:



 
·
NYFIX, Inc.

 
Attn: Maria Caro-Rainford

 
Corporate Headquarters

 
333 Ludlow Street

 
Stamford, CT 06902

 
STEP 5:   NYFIX, when payment received, will send a letter to its transfer agent
instructing them to issue shares.
 
STEP 6:  NYFIX will notify employee when the shares have been issued. If shares
are being transferred electronically via the DWAC system, NYFIX will also
provide employee with information that employee’s brokerage firm will need to
initiate the retrieval of the shares from the DWAC system. It is up to the
employee to contact his/her broker and provide them with this information
otherwise shares will not get credited to employee’s brokerage account.
Employee’s brokerage firm has to initiate the DWAC in order for employee to
receive the shares. If shares will be issued in certificate form, the transfer
agent will send the certificate to employee via overnight delivery at the
address provided.
 






--------------------------------------------------------------------------------



 
EXHIBIT C
 
SPECIAL PAYMENT PROGRAM
 
To be eligible for the special payment program (the “Program”) described in
Paragraph 2(c) of the Agreement and General Release (the “Agreement”), an
individual must have been employed by NYFIX, Inc. (the “Company”) in its offices
in New York City or Stamford, CT, and whose employment with the Company has
terminated or will be terminated on December 31, 2005. All Executives who are
eligible for this Program have at least forty-five (45) days in which to
consider, sign (before a notary public), and return the Agreement to:
 
Maria Caro-Rainford
Director-Human Resources
NYFIX, Inc.
333 Ludlow Street
Stamford Harbor Park
Stamford, CT 06902


with a copy to:
Brian Bellardo
General Counsel
NYFIX, Inc.
333 Ludlow Street
Stamford Harbor Park
Stamford, CT 06902


The job titles and ages of the individuals eligible for this Program in affected
job classifications within the Company are:
 
Title
Ages
President, NYFIX, USA
 
34
 

 
There are no other individuals in the same job classifications.
 
Job classifications not affected are omitted from this list.